Citation Nr: 0500885	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-15 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
medical services received at the Mountain View Hospital in 
Madras, Oregon, from June 4, 2001 to June 6, 2001.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1976 to August 1979 and from October 1980 to 
February 1987.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2002 
determination by Department of Veterans Affairs (VA) Medical 
Center (MC) in Portland, Oregon, which is the agency of 
original jurisdiction (AOJ).  In October 2004, the veteran 
testified at a Videoconference Hearing before the 
undersigned. 

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was hospitalized at the Mountain View Hospital 
from June 2, 2001 through June 6, 2001.  While on a fishing 
trip, he sought emergency treatment for abdominal pain 
thought to be appendicitis.  His condition stabilized on 
January 3, 2001, and an attempt was made to have him 
transferred to the VA hospital in Portland, Oregon.  It 
appears there were no available beds at the Portland 
facility, and he remained at Mountain View.

In a January 2002 letter, it was indicated that VA would not 
pay for expenses incurred at the Mountain View Hospital from 
June 4 through June 6, 2001, because on June 3, 2001 the 
emergency condition for which the veteran was admitted had 
improved or stabilized to the point where he could be safely 
transferred to a VA facility.  

VA's determination letter did not discuss the basis for the 
grant of reimbursement for the period from June 2 to June 3, 
2001, nor did it discuss the veteran's options from June 4.  
The e rationale for the January 2002 decision is not 
apparent. 

Additionally, while private records from the Mountain View 
Hospital indicate the that Portland VA hospital had no open 
beds, the file contains no records from that VA facility.  
Additional development is indicated.  

Accordingly, the case is REMANDED to the AOJ for the 
following:

1.  The AOJ must provide a complete 
explanation of the rationale for its 
January 2002 determination that the 
veteran met the criteria for 
reimbursement for expenses incurred June 
2 and June 3, 2001, and did not meet 
those criteria for the period from June 4 
to June 6, 2001. 

2.  The AOJ should obtain from the 
Portland, Oregon VA hospital any records 
(administrative records, contact reports, 
etc.) pertaining to an attempt to 
transfer the veteran to that facility 
from Mountain View in June 2001.  Any 
records reflecting the availability of 
beds at the Portland VA hospital on June 
4, 2001 should also be obtained.

3.  The veteran should be advised of the 
provisions of 38 U.S.C.A. § 1725 (with an 
explanation as to why they do, or do not, 
apply).  He should be given the 
opportunity to respond.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

The purpose of this remand is to ensure due process, and to 
satisfy the mandates of the Federal Circuit in the above-
cited decision.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


